DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. Applicant amended Claims 1 and 15 to include, “wherein the defibrillator data comprises defibrillator electrode pack expiry data” which the applicant agues is not taught by Curtin.  
However in regards to Claim 1, the applicant has stated the defibrillator is not part of the communications system and is not positively recited within independent Claim 1. Thus examiner notes that the communications module only has to be capable of receiving defibrillator data and as currently claimed the data cannot be limited to expiry date of the defibrillator electrodes, since a defibrillator is not required to provide the data.  Because Curtin teaches a data connector (Fig 4 441 Para 0091), Curtin’s communication module is capable of receiving the expiry data of the defibrillator electrodes and would teach the amended portion of Claim 1. In order to advance prosecution examiner has added 

Examiner acknowledges applicants response to rejection of Claims 1-3, 5-15 under U.S.C 112(b), and withdraws prior rejection acknowledging that the applicant has stated the defibrillator itself is not required to be positively recited within the communication system and the communications module is only adapted for use with a defibrillator as stated in Claim 1.  

Examiner acknowledges applicants response to rejection of Claims 1-3, 5-15 under U.S.C 112(a), and withdraws the prior rejection.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Curtin (US Publication No. US 2013/0304142) or, in the alternative, under 35 U.S.C. 103 as obvious over Curtin (US Publication No. US 2013/0304142) in view of Bowers (U.S Publication No. US2006/0136000).

Regarding Claim 1, Curtin teaches a communications module adapted for use with a defibrillator (Fig 4 utility module 455, Para 0019), comprising a power supply system configured to supply power to the communications module (Fig 4 - 465, Para 0099), a power connector adapted for connection to the defibrillator to provide power from the communications module to the defibrillator (Fig 4 -450, Para 0099) a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the power connector (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.), a data connector adapted for connection to the defibrillator to transfer defibrillator data from the defibrillator to the communications module (Fig 4 441 Para 0091), and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module (Fig 4 – 480, Module Processor, Para 0121), wherein the processor is further configured to control the power switch to provide power from the communications module to the defibrillator to, enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data (Para 0121, Para 0147, Para 125, Curtin mentions the need for the power to be 
In regards to “wherein the defibrillator data comprises defibrillator electrode pack expiry data”, examiner points out that the applicant has stated the defibrillator is not part of the communications system and is not positively recited within independent Claim 1. Thus examiner notes that the communications module only has to be capable of receiving defibrillator data which Curtin teaches as previously cited above.  As claimed the data cannot be limited to expiry date of the defibrillator electrodes, since a defibrillator is not required to provide the data.  Because Curtin teaches a data connector (Fig 4 441 Para 0091) it is capable of receiving expiry data of the defibrillator electrodes.
In the alternative that the defibrillator data is positively recited, to comprise defibrillator electrode pack expiry data.  
Bowers teaches, wherein the defibrillator data comprises defibrillator electrode pack expiry data (Para 21-22, Para 81, “In accordance with another aspect of the present invention, the expiration dates of the battery and the pads are programmed in memory.  The programmed expiration dates are checked against the current date during self-test.  The defibrillator status indicator notifies the user when the battery and/or pads have passed their expiration date. [0022] In accordance with another aspect of the present invention, the defibrillator has a removable flash memory card for logging self-test information and results, and for logging information about the device during a rescue.”, “In a preferred embodiment of the present invention, the electrode tray has a "Use Before" date printed on the tray label.  This date is essentially an expiration date printed on the tray along with the date of manufacture.  This expiration date is also programmed into the controller's flash memory.  During self-test, the programmed expiration date is checked against the current date contained in the AED's real-time clock.  The defibrillator status indicator notifies the user when the electrode tray has expired.”).


Regarding Claim 2, Curtin in view of Bowers teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480, Para 0121, 241).  

Regarding Claim 3, Curtin in view of Bowers teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable acquisition of the defibrillator data by the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  

Regarding Claim 6, Curtin in view of Bowers teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the communications module to the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  

Regarding Claim 7, Curtin in view of Bowers teaches a communications module according to claim 6, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable use of the defibrillator data transferred from the communications module to the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  

Regarding Claim 8, Curtin in view of Bowers teaches a communications module according to claim 1, in which the power connector and the data connector are provided together in an interface unit (Fig 4, #475, #470).  

Regarding Claim 9, Curtin in view of Bowers teaches a communications module according to claim 1, in which the power supply system comprises any of one or more batteries, mains power, a wirelessly chargeable supply (Para 100).  

Regarding Claim 10, Curtin in view of Bowers teaches a communications module according to claim 1, in which the power supply system comprises a power supply regulator which provides a first regulated power supply to the power switch and a second regulated power supply to the processor (Para 241, Utility Module receives power supply and the Battery Management IC controls distribution of power to the module processor and battery discharge switch). 


Regarding Claim 11, Curtin in view of Bowers teaches a communications module according to claim 1, in which the power supply system comprises a power supply status detector which detects a level of power of the power supply system and provides the level of power to the processor which 

Regarding Claim 12, Curtin in view of Bowers teaches a communications module according to claim 1, wherein the communications module further comprises a transmitter connected to the processor and configured to receive the defibrillator data and transmit the defibrillator data to an external system (Para 93-94).  

Regarding Claim 13, Curtin in view of Bowers teaches a communications module according to claim 1, wherein the communications module further comprises a receiver connected to the processor and configured to receive data from an external system (Para 93-94).  

Regarding Claim 14, Curtin in view of Bowers teaches a communications module according to claim 1, in which the communications module is separate from and directly connectable to the defibrillator (Fig 4, 455 – Utility Module, 400 - Defibrillator).    

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curtin (US Publication No. US 2013/0304142) in view of Bowers (U.S Publication No. US2006/0136000).

Regarding Claim 15, Curtin teaches a defibrillation system comprising: a defibrillator(Fig 4, 400- Defibrillator); and a communications module adapted for use with the defibrillator (Fig 4 455 – Utility Module, Para 0019), the communications module comprising: a power supply system configured to supply power to the communications module (Fig 4 465); a power connector adapted for connection to the defibrillator to provide power from the communications module to the defibrillator (Fig 4,450); a 
Curtin fails to disclose, wherein the defibrillator data comprises defibrillator electrode pack expiry data. 
Bowers teaches, wherein the defibrillator data comprises defibrillator electrode pack expiry data (Para 21-22, Para 81, “In accordance with another aspect of the present invention, the expiration dates of the battery and the pads are programmed in memory.  The programmed expiration dates are checked against the current date during self-test.  The defibrillator status indicator notifies the user when the battery and/or pads have passed their expiration date. [0022] In accordance with another aspect of the present invention, the defibrillator has a removable flash memory card for logging self-test information and results, and for logging information about the device during a rescue.”, “In a preferred embodiment of the present invention, the electrode tray has a "Use Before" date printed on the tray label.  This date 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Defibrillator Communication Module as taught by Curtin, with wherein the defibrillator data comprises defibrillator electrode pack expiry data as taught by Bowers, since such a modification would provide the predictable result of enabling the communications module to alert the user when to change out the electrode pads on the defibrillator because they have expired in order to ensure effective defibrillation can be applied during use.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792